t c memo united_states tax_court patricia r carpentier petitioner v commissioner of internal revenue respondent docket no filed date douglas d potratz for petitioner ralph w jones for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion for summary_judgment filed pursuant to rule a as explained in detail below we will grant tt all rule references to the tax_court rules_of_practice and procedure - - respondent partial summary_judgment with respect to all matters deemed admitted as a consequence of petitioner's failure to respond to respondent's second request for admissions and petitioner's failure_to_file a reply to respondent's amendment to answer background on date respondent issued notices of deficiency to patricia r carpentier petitioner determining deficiencies in and additions to her federal income taxes for and respondent determined that petitioner failed to file tax returns for the years in issue failed to report various items of income including interest dividends rents capital_gains and a tax_refund and failed to pay estimated_taxes petitioner filed a timely petition for redetermination with the court on date kevin o'hara filed an entry of appearance on behalf of petitioner on date mr o'hara filed a motion to withdraw from the case citing petitioner's interference in his efforts to settle the case the court granted mr o'hara's motion to withdraw on date timothy p peabody filed an entry of appearance on behalf of petitioner on date respondent filed a second request for admissions requesting that petitioner admit the following a during the year you sold securities in a net_capital_loss in the aggregate amount dollar_figure b during the year you sold securities in a net_capital_loss in the aggregate amount dollar_figure c during the year gains or losses resulting of resulting of you did not have any capital during the year you sold securities resulting in a net_capital_loss in the aggregate amount of d dollar_figure e during the year income in the amount f during the year income in the amount g during the year income in the amount h during the year income in the amount during the year income in the amount j during the year income in the amount k during the year income in the amount during the year income in the amount m during the year income in the amount n during the year income in the amount you received of dollar_figure you received of dollar_figure you received of dollar_figure you received of dollar_figure you received of dollar_figure you received of dollar_figure you received of dollar_figure you received of dollar_figure you received of dollar_figure you received of dollar_figure taxable taxable taxable taxable taxable taxable taxable taxable taxable taxable interest interest interest interest interest dividend dividend dividend dividend dividend oo pp during the year you received an income_tax refund from the state of california in the amount of dollar_figure during the distribution s q during the distribution s_r during the distribution s year you in the amount year you in the amount year you in the amount the refund is includable in your taxable_income for received taxable form k-1 of dollar_figure received taxable form k-1 of dollar_figure received taxable form k-1 of dollar_figure ss during rent income the year in the amount t during rent income the year in the amount u during rent income the year in the amount vv during rent income the year in the amount ww during the year rent income in the amount xx your filing_status for single with one exemption y- your filing_status for single with one exemption ze your filing_status for single with one exemption aa your filing_status for single with one exemption ab your filing_status for single with one exemption ac taxable_year you received taxable of dollar_figure you received taxable of dollar_figure you received taxable of dollar_figure you received taxable of dollar_figure you received taxable of dollar_figure you failed to file an income_tax return ground ground ground ground ground the taxable_year the taxable_year is the taxable_year is the taxable_year is the taxable_year is for the ad you failed to taxable_year ae you failed to taxable_year af you failed to taxable_year ag you failed to taxable_year ah your failure taxable_year ai your failure taxable_year aj your failure taxable_year ak your failure taxable_year al your failure taxable_year am year you failed to an year you failed to ao year you failed to ap year ag you failed to year file file file file to file was not to file was not to file was not to file was not to file was not pay pay pay pay an an an an estimated estimated estimated estimated income_tax income_tax tax income income_tax an income_tax return for return return return return for the for the the for for the due to reasonable_cause an income_tax return for due to reasonable_cause an income_tax return for due to reasonable_cause an income_tax return for due to reasonable_cause an income_tax return for due to reasonable_cause tax tax tax tax for the for the for the for the you failed to pay estimated_tax for the taxable taxable taxable taxable taxable the the the the the paragraphs a b c and d of respondent's second request for admissions as quoted above represent concessions by respondent that contrary to respondent's determinations in the - - notices of deficiency petitioner did not realize capital_gains during the taxable years and respondent conceded that petitioner either incurred capital losses or had no capital_gains during those years petitioner failed to file a response to respondent's second reguest for admissions as a consequence the matters quoted above were deemed admitted pursuant to rule c see 85_tc_267 65_tc_333 affd 565_f2d_954 5th cir on date respondent filed a motion for leave to file an amendment to answer and lodged an amendment to answer with the court on date the court granted respondent's motion for leave and filed respondent's amendment to answer the amendment to answer included affirmative allegations that petitioner had received income in the form of ground_rents during the years in issue as follows a during each of the years through petitioner owned an interest in certain real_estate that was managed in her behalf by charles dunn company b petitioner was entitled to receive ground_rents from tenants leasing the real_estate during each of the years through c charles dunn company collected the ground_rents from the tenants after subtracting amounts paid for the maintenance of the property and its management fee charles dunn company paid net amounts to petitioner in each of the years through - j- d petitioner received rents from the real_estate managed by charles dunn company for through in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure e petitioner received rents from the real_estate in amounts greater than determined in the notices of deficiency issued to the petitioner in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure f because of concessions by respondent with regard to the capital_gains income received by petitioner in the years in question the increased income will not result in deficiencies greater than the amounts determined by respondent in the notices of deficiency petitioner failed to file a reply to respondent's amendment to answer on date respondent filed a motion pursuant to rule c requesting that all undenied allegations set forth in respondent's amendment to answer be deemed admitted although petitioner was notified of respondent's motion petitioner failed to file either a response to the motion or a reply to respondent's amendment to answer on date the court granted respondent's rule c motion on date mr peabody filed a motion to withdraw from the case citing petitioner's failure to communicate with him the court granted mr peabody's motion on date prior thereto on date douglas d potratz filed an entry of appearance on behalf of petitioner mr potratz is petitioner’s current counsel --- - as indicated respondent filed a motion for summary_judgment respondent contends that petitioner's dilatory conduct in this litigation considered in conjunction with the matters that petitioner is deemed to have admitted pursuant to rule sec_37 and sec_90 justifies entry of summary_judgment in respondent's favor petitioner filed an opposition to respondent's motion blaming mr peabody for failing to respond to respondent's second reguest for admissions and amendment to answer petitioner further asserts that respondent's motion should be denied insofar as petitioner intends to show that she is entitled to deductions for real_estate_taxes and other miscellaneous expenses_incurred during the years in issue this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent's motion although petitioner did not attend the hearing she did file a written_statement with the court pursuant to rule c discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories --- - depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 as previously discussed petitioner is deemed to have admitted the various matters set forth in respondent's second request for admissions and respondent's amendment to answer there is no dispute as to any material fact as to the matters set forth therein the allegations deemed admitted quoted above in their entirety establish the nature and amount of various items of income that petitioner failed to report during the years in issue the allegations deemed admitted also establish that petitioner is liable for the additions to tax determined in the notices of deficiency petitioner opposes respondent's motion for summary_judgment on the ground that she is entitled to deductions for real_estate -- - taxes and other miscellaneous expenses_incurred during the years in issue respondent's second request for admissions and respondent's amendment to answer are silent with respect to the nature and amount of the deductions to which petitioner may be entitled for the years in issue under the circumstances we will grant respondent partial summary_judgment in that petitioner will be precluded from contesting the matters set forth in respondent's second request for admissions and respondent's amendment to answer however we hold that respondent is not entitled to full summary_judgment insofar as material issues of fact remain in dispute with respect to petitioner's entitlement to various deductions for the years in issue any trial in this case will therefore be limited to the issue of the nature and amount of petitioner's deductions for the years in issue to reflect the foregoing an order granting respondent partial summary_judgment will be issued
